Notice of Non-Responsive Amendment
1.	The reply filed on 8/19/21 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): 
	In applicant’s response (response received 1/21/21) to the restriction/election requirement (mailed 12/28/20), applicant elected Group 1 and the species of Figure 5, which applicant argues corresponds to Figures 5a-5c (stated in the restriction requirement as Species 7-9).  However, applicant has amended claim 1 to include “a cover”, which is drawn to an unelected species shown in Figure 6a-c.  As indicated in the remarks submitted 8/19/21, support for the new amendments are found in paragraph 0041 and Figures 6a-6c, which corresponds to an unelected embodiment rather than the elected embodiment of Figures 5a-5c.  The newly amended claims 1-9 are therefore improper and considered non-responsive. In addition, applicant has added a new method in independent claim 21, which is distinct from the method of claim 1.  This is because claim 21 requires having the injectable starting material containing more than 90% by weight metal powder, which is not required in independent claim 1.  Similarly, claim 1 requires a “cover” which is not required in claim 21.  The newly recited method of claim 21 is therefore considered distinct and directed to a non-elected invention.  Since applicant has already received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 21-24 are therefore also withdrawn from consideration as being directed to a non-elected invention.  


 See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/NIRVANA DEONAUTH/           Examiner, Art Unit 3726     


	/DAVID P BRYANT/           Supervisory Patent Examiner, Art Unit 3726